UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period endedMAY 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 333-148005 SPARKING EVENTS, INC. (Exact Name of Registrant as specified in its charter) Nevada 20-8009362 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 112 North Curry Street, Carson City, Nevada (Address of Principal Executive Offices) (Zip Code) Issuer’s Telephone Number, Including Area Code:(775) 321-1013 N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
